In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00449-CV


                         IN RE MANUEL SALDANA, RELATOR

                                ORIGINAL PROCEEDING

                                     January 9, 2015

                            MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       On December 30, 2014, relator Manuel Saldana filed a petition for writ of

mandamus in this Court. See TEX. GOV'T CODE ANN. § 22.221 (West 2004); see also

TEX. R. APP. P. 52. In the petition, relator asks that we compel the Honorable Don D.

Emerson, presiding judge of the 320th District Court of Potter County, to enter detailed

findings of fact and conclusions of law relating to his post-conviction application for writ

of habeas corpus.


       The Texas Court of Criminal Appeals has exclusive jurisdiction to grant relief in a

post-conviction habeas corpus proceeding where there is a final felony conviction. TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014); Padieu v. Court of Appeals of
Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig. proceeding).

Because the Court of Criminal Appeals has exclusive Article 11.07 jurisdiction, an

intermediate appellate court has no jurisdiction to rule on matters pertaining to a

pending Article 11.07 application. In re Enriquez, No. 12-14-00292-CR, 2014 Tex. App.

LEXIS 13475, *3 (Tex. App.—Tyler Dec. 17, 2014, orig. proceeding), citing Padieu, 392
S.W.3d at 117-18. And, because relator requests that we compel an action by the trial

court directly relating to its handling of the Article 11.07 application, we lack jurisdiction

to effect the relief he requests.1 See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) ("Should an applicant find it necessary to

complain about an action or inaction of the convicting court, the applicant may seek

mandamus relief from the Court of Criminal Appeals."). Therefore, we have no

jurisdiction over relator's request for relief. See In re Smith, No. 14-14-00698-CR, 2014

Tex. App. LEXIS 10025, *1 (Tex. App.—Houston [14th Dist.] Sept. 4, 2014, orig.

proceeding), citing McAfee, 53 S.W.3d at 718.


        Finding we have no jurisdiction over his request for relief, we dismiss relator's

petition for writ of mandamus.


                                                                 James T. Campbell
                                                                     Justice




        1
           In his petition, relator tells us also that the Court of Criminal Appeals has already denied his
application for writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014).
Even if so, given the relief relator requests of us, we do not see that fact as authorizing us to exercise
jurisdiction over his petition.


                                                    2